DETAILED ACTION
This is a response to Applicant’s reply filed on 11/13/2020, in which claims 1-3, 5-10, 12-17, and 19-21 are presented for examination.  Claims 1, 8, and 15 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-21 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 11/13/2020 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Further to clarify the Reasons for Allowance, the Examiner additionally notes: it is understood that this application is directed to a method of detecting a cross-memory integrity violation from a service request issued by an unauthorized caller routine in a home address space. The prior art of record fails to teach or suggest the one or more conditions indicative of a cross-memory integrity violation detected responsive to the service request “wherein the one or more conditions indicative of the cross-memory integrity violation comprise an access register value indicative of the primary address space as an available address space to the unauthorized caller routine in the home address space” as recited in independent claims 1, 8, and 15, and in combination with the other limitations of each respective claims.   Therefore, claims 1, 8, and 15 are allowed.  Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-21 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        01/12/2021